Citation Nr: 1808976	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  13-09 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.  

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for a left hip disability.  

4.  Entitlement to service connection for a right hip disability.  

5.  Entitlement to service connection for a left knee disability.  

6.  Entitlement to service connection for a right knee disability.  

7.  Entitlement to service connection for a hearing loss disability.  

8.  Entitlement to service connection for headaches.  

9.  Entitlement to service connection for a hand disability, including carpal tunnel syndrome.  
10.  Entitlement to service connection for left lower extremity peripheral neuropathy.  

11.  Entitlement to service connection for right lower extremity peripheral neuropathy.  

12.  Entitlement to service connection for a psychiatric disability.  

13.  Entitlement to a temporary total rating due to a period of VA hospitalization from August 12, 2011 through September 21, 2011.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983.  He also reports service in National Guard.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions dated in January and June 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.     

In July 2013, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  In June and December 2013 the case was before the Board of Veterans' Appeals (Board) at which time it was remanded for further development.  Following the requested development, the Agency of Original Jurisdiction (AOJ) confirmed and continued its denial of entitlement to service connection for a right shoulder disability, a back disability, bilateral hip disabilities, bilateral knee disabilities, a hearing loss disability, headaches, a hand disorder, peripheral neuropathy of both lower extremities, and a psychiatric disability.  The AOJ also confirmed and continued the denial of a temporary total rating due to a period of VA hospitalization from August 12, 2011 through September 21, 2011.  Thereafter, the case was returned to the Board for further appellate action.

In its December 2013 remand, the Board referred the following issue to the AOJ:  entitlement to service connection for a left foot/ankle disability.  In July 2014, the AOJ denied that claim.  The Veteran was notified of that decision, as well as his appellate rights; however, a notice of disagreement was not received with which to initiate an appeal.  Therefore, that decision became final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).  Accordingly, the Board has no jurisdiction over that issue, and it will not be considered.  Id.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In its December 2013 remand the Board directed that the AOJ to attempt to confirm the Veteran's National Guard service dates to include each and every period of active duty for training and inactive duty training.  In addition, the AOJ was to attempt to obtain all service treatment records for each confirmed period of National Guard service.  Although AOJ made some attempts to obtain such records through multiple agencies, no attempt was made to obtain such information through the Adjutant General of the Pennsylvania Army National Guard or through the Defense Finance and Accounting System (DFAS).  Accordingly, the case is remanded to the AOJ for the following additional development:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request that the Defense Finance and Accounting System and the Adjutant General for the Pennsylvania Army National Guard confirm all dates of the Veteran's National Guard service.  Each and every period of active duty for training and inactive duty training should be identified.  A report of retirement points earned will not satisfy this directive.

The AOJ should further request that the Adjutant General for the Pennsylvania Army National Guard provide all medical records pertaining to the appellant's National Guard service.  

If the AOJ cannot locate the records requested above, it must specifically document the attempts that were made to locate them and explain, in writing, why further attempts to locate or obtain any government records would be futile.  The AOJ must then (a) notify the appellant of the specific records that it is unable to obtain, (b) explain the efforts VA has made to obtain that evidence, and (c) describe any further action it will take with respect to the claims.  The appellant must then be given an opportunity to respond.  

2. Thereafter, undertake any other indicated development. Then readjudicate the issues noted on the title page.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

Again please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  As with all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action, they must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

